Exhibit 10.4

Syntroleum - Employment Agreement

CONFIDENTIAL

Employment Agreement

CONFIDENTIAL

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on the 24th
day of April, 2007 by and between Syntroleum Corporation, a Delaware corporation
(the “Company”), and Edward G. Roth, an individual (the “Employee”).

WHEREAS, the Company and the Employee are parties to an existing employment
agreement, entered into the 6th day of July, 2004 (the “Prior Agreement”).

WHEREAS, the Company desires to continue an existing employment relationship
with Employee and Employee is willing to accept such employment on the amended
and restated terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the Company and Employee hereby agree as follows.

1. Employment and Duties. The Company employs Employee in the capacity of
President and Chief Operating Officer, located at Company headquarters in Tulsa,
Oklahoma, or in such other position and at such location as the Company may
direct or desire and Employee hereby accepts such employment, on the terms and
conditions hereinafter set forth. Employee agrees to perform such services and
duties (including reasonable travel) and hold such offices at such locations
(subject to the “Good Reason” provisions in this Agreement) as may be reasonably
assigned to him from time to time by the Company and to devote substantially his
full business time, energies and best efforts to the performance thereof to the
exclusion of all other business activities substantially as those engaged in by
Company, except any activities disclosed to the Company in advance and consented
to by the Company.

2. Compensation. As compensation for the services to be rendered by Employee to
the Company pursuant to this Agreement, Employee shall be paid the following
compensation and other benefits.

(a) Salary in the amount of $260,000 per year, payable in equal bi-weekly
installments in arrears, or such higher compensation as may be established, but
not guaranteed, by the Company from time to time. Payments of salary shall be
made in accordance with the Company’s usual payroll procedures.

 

1



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

(b) Minimum annual bonus in the amount of 50% of base annual salary, provided
that Employee remains employed as of December 31 of the calendar year, payable
as soon as administratively reasonable after the end of each calendar year, but
in no event later than March 15th of the following year.

(c) Employee shall be eligible to participate, to the extent he may be eligible,
in any group medical and hospitalization, profit sharing, retirement, life
insurance or other employee benefit plans which the Company may from time to
time offer to its similarly situated employees. All group insurance provided to
Employee shall be in such form and provide such coverage as is provided to other
similarly situated employees of the Company. The Company shall purchase a term
life insurance policy for Employee in the amount of $1,560,000 for the first
year of this Agreement, $1,170,000 for the second year of this Agreement, and
thereafter each year in the amount of $780,000. In addition, the Company shall
purchase a disability policy for Employee which shall pay Employee one hundred
per cent (100%) of Employee’s yearly salary during each year of his disability.

(d) All compensation payments to Employee shall be made subject to normal
deductions therefrom, including federal and state social security and
withholding taxes.

3. Expenses. The Company shall reimburse Employee for his actual out-of-pocket
expenses incurred in carrying out his duties hereunder in the conduct of the
Company’s business, which expenses shall be limited to ordinary and necessary
items and which shall be supported by vouchers, receipts or similar
documentation submitted in accordance with the Company’s expense reimburse
policy and as required by law. Both the Company and the Employee hereby agree
that the Employee will move, at the Company’s expense according to its standard
moving policy, attached hereto as Exhibit A, from Houston, Texas to Tulsa,
Oklahoma for the term of this Agreement. Company and Employee agree that the
provision in Section 2.5 of the moving policy which allows the Company to
exclude homes with more than five acres from the Managed Relocation Service
Program shall not apply to Employee.

4. Vacations and Leave. Employee shall be entitled to 4 weeks of vacation and
leave in accordance with the Company’s policies in effect from time to time and
in addition to Company sponsored holidays.

 

2



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

5. Non-Disclosure of Confidential Information.

(a) Employee acknowledges that in and as a result of his employment by the
Company, he will be making use of, acquiring, and/or adding to the Company’s
Trade Secret Information. Except as required in the performance of Employee’s
duties under this Agreement, Employee will not use any Trade Secret Information
of the Company for Employee’s own benefit or purposes or disclose to third
parties, directly or indirectly, any Trade Secret Information of the Company,
either during or after Employee’s employment with the Company unless such Trade
Secret Information is disseminated by Employee in the normal course of the
Company’s business subject to standard confidentiality or non-disclosure
agreements or as required by law.

(b) As used in this Agreement, “Trade Secret Information” means information,
including any formula, pattern, compilation, program, device, method, technique
or process, that:

 

  i. derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use, and

 

  ii. is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. For purposes of this Agreement, “Trade Secret Information”
includes both information disclosed to Employee by the Company and information
developed by Employee in the course of his employment with the Company. The
types and categories of information which the Company considers to be its Trade
Secret Information include, without limitation:

 

  a. specifications, descriptions, designs, dimensions, content (including
chemical composition) and tolerances of products, parts and components;

 

  b. plans, blueprints, design packages construction, part and assembly drawings
and diagrams,

 

  c. design, construction and component costs and cost estimates,

 

  d. the existence, terms or conditions of any agreements (including license
agreements) between the Company and any third party,

 

  e. computer programs (whether in the form of source code, object code or any
other form, including software, firmware and programmable array logic),
formulas, algorithms, methods, techniques, processes, designs, specifications,
diagrams, flow charts, manuals, descriptions, instructions, explanations,
improvements, and the ideas, systems and methods of operation contained in such
programs,

 

  f. information concerning or resulting from research and development work
performed by the Company;

 

  g. information concerning the Company’s management, financial condition,
financial operations, purchasing activities, sales activities, marketing
activities and business plans;

 

3



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

  h. (h) information acquired or compiled by the Company concerning actual or
potential customers; and

 

  i. all other types and categories of information (in whatever form) with
respect to which, under all the circumstances, Employee knows the Company
intends or expects secrecy to be maintained and as to which the Company has made
reasonable efforts to maintain its secrecy.

(c) In the event that Employee is requested or required by applicable law or by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process to disclose any of the Company’s Trade Secret
Information, Employee shall provide the Company with prompt written notice of
such request or requirement prior to making the requested disclosure, and shall
cooperate with the Company (at Company’s cost) so that the Company may seek to
protect the proprietary nature of such Trade Secret Information through
available procedures, including a protective order or other appropriate remedy.

(d) The Company may also advise Employee from time to time as to restrictions
upon the use or disclosure of specified information which has been licensed or
otherwise disclosed to the Company by third parties pursuant to license or
confidential disclosure agreements which contain restrictions upon the use or
disclosure of such information. Employee agrees to abide by the restrictions
upon use and/or disclosure contained in such agreements.

(e) Employee has not and will not use or disclose to the Company any
confidential or proprietary information belonging to others without the written
consent of the person to whom such information is confidential, and Employee
represents that his employment with the Company will not require the use of such
information or the violation of any confidential relationship with any third
party.

6. Other Property of the Company. All documents, encoded media, and other
tangible items provided to Employee by the Company or prepared, generated or
created by Employee or others in connection with any business activity of the
Company are the property of the Company. Upon termination of Employee’s
employment with the Company, Employee will promptly deliver to the Company all
such documents, media and other items in his possession, including all complete
or partial copies, recordings, abstracts, notes (excluding personal notes) or
reproductions of any kind made from or about such documents, media, items or
information contained therein. Employee will neither have nor claim any right,
title or interest in any trademark, service mark or trade name owned or used by
the Company. Employee shall be entitled to have reasonable amounts of personal
information on the computer assigned to him by Company in directories designated
“Personal” and, subject to routine server maintenance

 

4



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

requirements, such directories and associated files shall not be subject to
search, review or ownership by the Company. In the event that the Company,
pursuant to its approved Company policies, needs to review the directories and
files marked “Personal” by the Employee, such review shall be conducted by a
third party.

7. Inventions and Works of Authorship.

(a) Employee agrees to assign and hereby irrevocably assigns to the Company all
of Employee’s right, title and interest in and to any and all Inventions and
Works of Authorship made, generated or conceived by Employee during the period
of his employment with the Company, and Employee agrees to and shall promptly
disclose all such Inventions and Works of Authorship to the Company in writing.
As used herein, “Invention” means any discovery, improvement, innovation, idea,
formula, or shop right (whether or not patentable, whether or not put into
writing and whether or not put into practice) made, generated or conceived by
Employee (whether alone or with others) while employed by the Company. For
purposes of this Agreement, any discovery, improvement, innovation, idea,
formula, or shop right (whether or not patentable, and whether or not put into
practice) relating to the business of the Company or to the Company’s actual or
demonstrably anticipated business, research or development with respect to which
Employee files a patent application within two years after termination of
employment with the Company shall be presumed to be an Invention. As used
herein, “Work of Authorship” means any original work of authorship within the
purview of the copyright laws of the United States of America, and both the
Company and Employee intend and agree that all Works of Authorship created by
Employee in the course of his employment with the Company will be and shall
constitute works made for hire within the meaning and purview of such copyright
laws.

(b) Employee will execute and assign any and all applications, assignments, and
other documents and will render all assistance which may be reasonably necessary
for the Company to obtain patent, copyright, or any other form of intellectual
property protection with respect to all Inventions and Works of Authorship in
all countries and will cooperate with Syntroleum as reasonably necessary to
enforce any such intellectual property protection. The Company will pay Employee
$200 for each patent issued to the Company upon which Employee’s name appears as
an inventor.

(c) The provisions of this Paragraph 7 do not apply to an invention for which no
equipment, supplies, facility or Trade Secret Information of the Company was
used and which was developed entirely on Employee’s own time, and which does not
relate (i) directly or indirectly to the business research or development of the
Company, or (ii) to the Company’s actual or demonstrably anticipated business,
research or development. A reasonable

 

5



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

determination of the applicability of this Paragraph 7(a) to an Employee’s
invention shall be made by a third party at Syntroleum’s expense after the
Employee submits notification in writing of the invention. Said notice shall
include adequate detail for Syntroleum to evaluate the invention. The
determination of the applicability of this Paragraph 7(a) to an Employee’s
invention is solely under the control of Syntroleum’s appointed third party and
shall be binding upon Employee.

8. Limited Covenants.

(a) Non-Solicitation of Customers/Licensees — Employee further acknowledges
that, while employed by the Company, he will have contact with and become aware
of the Company’s customers and licensees and their respective representatives,
including their names and addresses, specific needs and requirements, as well as
leads and references to prospective customers and licensees. Employee further
acknowledges that loss of such customers or licensees would cause the Company
great and irreparable harm. Employee agrees that for a period of two years
following termination of Employee’s employment with the Company for any reason,
voluntarily or involuntarily, Employee will not directly or indirectly solicit,
contact, call upon, communicate with or attempt to communicate with any customer
or licensee, former customer or licensee, or prospective customer or licensee of
the Company for the purpose of selling, installing, implementing, or modifying
any Competing Product; provided however, that nothing herein shall prohibit the
Employee from general advertising for customers not specifically targeting any
specific customers or licensees of the Company or from working for such
customers or licensees responding to such advertisements. This restriction shall
apply to any customer or licensee, former customer or licensee, or prospective
customer or licensee of the Company, whether Employee had direct contact or not.

(b) Non-Solicitation of Company Employees — The Employee agrees that for as long
as he is employed by the Company and for a period of two years after termination
of Employee’s employment with the Company for any reason, voluntarily or
involuntarily, Employee will not solicit, recruit, hire or attempt to solicit,
recruit or hire, directly or by assisting others, any other employee of the
Company.

(c) “Competing Product” and “contact” defined. As used in this Agreement,
(i) “Competing Product” means any product (including, without limitation, any
chemical formula or process) which is or may be marketed in competition with any
product marketed or under development by the Company at any time, and
(ii) “contact” means interaction between Employee and a customer or licensee,
former customer or licensee, or prospective customer or licensee of the Company,
which takes place to further any business relationship; or performing

 

6



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

services for the customer or licensee, former customer or licensee, or
prospective customer or licensee on behalf of the Company.

9. Reasonableness of Restrictions.

(a) Employee expressly acknowledges that he has carefully read and considered
the provisions of Paragraphs 5, 6, 7, and 8, and, having done so, agrees that
the restrictions set forth in these Paragraphs, including, but not limited to,
the time periods and geographic areas of restriction are fair and reasonable and
are reasonably required for the protection of the interests of the Company and
its officers, directors, shareholders and other employees.

(b) In the event that, notwithstanding the foregoing, any of the provisions of
Paragraphs 5, 6, 7, and 8 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein. In the event that any provision of Paragraphs 5, 6, 7 and 8 relating to
the time period and/or the areas of restriction and/or related aspects shall be
declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, the time period
and/or areas of restriction and/or related aspects deemed reasonable and
enforceable by the court shall become and thereafter be the maximum restriction
in such regard, and the restriction shall remain enforceable to the fullest
extent deemed reasonable by such court.

10. Requests for Clarification. In the event Employee is uncertain as to the
meaning of any provision of this Agreement or its application to any particular
information, item or activity, Employee will inquire in writing to the Company,
specifying any areas of uncertainty. The Company will respond in writing within
ten banking days and will endeavor to clarify any areas of uncertainty,
including such things as whether it considers particular information to be its
Trade Secret Information or whether it considers any particular activity or
employment to be in violation.

11. Remedies. In the event of a breach or threatened breach of any of the
covenants in Paragraphs 5, 6, 7 and 8, the Company shall have the right to seek
monetary damages and equitable relief, including specific performance by means
of an injunction against Employee or against Employee’s partners, agents,
representatives, servants, employers, employees, and/or any and all persons
acting directly or indirectly by or with him, to prevent or restrain any such
breach.

 

7



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

12. Term and Termination.

(a) The term of this Agreement shall be for an initial term of 48 months from
the effective date hereof, unless sooner terminated as provided herein, and
shall thereafter be automatically renewed for successive terms of 12 months each
unless sooner terminated as provided herein.

(b) Employment of Employee under this Agreement may be terminated:

(i) by the Company upon the death of Employee.

(ii) by the Company if Employee becomes disabled. For the purposes of this
Agreement, Employee will be deemed disabled if he

 

  i. has been declared legally incompetent by a final court decree (the date of
such decree being deemed to be the date on which the disability occurred), or

 

  ii. receives disability insurance benefits from any disability income
insurance policy maintained by the Company for a period of six consecutive
months, or

 

  iii. has been found to be disabled pursuant to a disability determination.

A “disability determination” means a finding that Employee, because of a
medically determinable disease, injury, or other mental or physical disability,
is unable to perform substantially all of his regular duties to the Company and
that such disability is determined or reasonably expected to last at least six
months. The disability determination shall be based upon the written opinion of
the physician regularly attending Employee whose disability is in question. If
the Company disagrees with the opinion of this physician (the “First
Physician”), it may engage, at its own expense, another physician of its choice
(the “Second Physician”) to examine Employee. If the First and Second Physicians
agree in writing that Employee is or is not disabled, their written opinion
shall, except as otherwise set forth in this subsection, be conclusive on the
issue of disability.

If the First and Second Physicians disagree on the disability of Employee, they
shall choose a third consulting physician (whose expense shall be borne by the
Company), and the written opinion of a majority of these three

 

8



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

physicians shall, except as otherwise provided in this subsection, be conclusive
as to Employee’s disability. The date of any written opinion conclusively
finding Employee to be disabled is the date on which the disability will be
deemed to have occurred. If there is a conclusive finding that Employee is not
totally disabled, the Company shall have the right to request additional
disability determinations provided it agrees to pay all the expenses of the
disability determinations and does not request an additional disability
determination more frequently than once every three months. In connection with
any disability determination, Employee hereby consents to any required medical
examination, and agrees to furnish any medical information requested by any
examining physician and to waive any directly applicable physician-patient
privilege that may arise because of such examination. All physicians except the
First Physician must be board-certified in the specialty most closely related to
the nature of the disability alleged to exist.

(iii) under any retirement policy applicable to all executive officers adopted
by the Company.

(iv) by mutual agreement of Employee and the Company.

(v) by the Company upon the dissolution and liquidation of the Company (other
than as part of a reorganization, merger, consolidation or sale of all or
substantially all of the assets of the Company whereby the business of the
Company is continued).

(vi) by the Company for just cause at any time upon written notice. For purposes
of this Agreement, “just cause” may include, but is not necessarily limited to,
the following:

(A) Employee’s material breach of his obligations, duties and responsibilities
under any term or provision of this Agreement, which breach remains uncured for
a period of ten banking days after written notice by the Company to Employee;

(B) Employee’s failure to adhere to the reasonable standards of performance
prescribed by the Company;

(C) Employee’s act of insubordination to the Company’s Board of Directors;

(D) Employee’s gross negligence or willful misconduct in the performance of his
duties under this Agreement;

 

9



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

(E) Employee’s dishonesty, fraud, misappropriation or embezzlement in the course
of, related to or connected with the business of the Company;

(F) Employee’s conviction of a material felony; or

(G) Employee’s failure (after written notice to Employee of such failure and
Employee not correcting such failure within ten banking days of such notice) to
devote his time, attention and best efforts to the business of the Company as
provided in this Agreement. The determination of “just cause” under subsections
(A) through (G) shall be made at the sole discretion and decision of Syntroleum.

(vii) by either the Company or Employee for any reason upon 15 days written
notice.

(viii) by Employee for “Good Reason”

(c) Any termination of Employee’s employment, either by the Company or Employee,
shall be communicated by a written notice of termination to the other party.

(d) If Employee’s employment is terminated pursuant to the terms of this
Agreement for any reason, Employee shall be entitled to all arrearages of salary
and expenses up to and including the date of termination but shall not be
entitled to further compensation, except as expressly provided in paragraph
(f) below.

(e) Upon termination of employment for any reason, Employee shall deliver all
Trade Secret Information of the Company to an authorized representative of the
Company, and the non disclosure provisions of Paragraph 5 shall survive such
termination and shall remain in full force and effect for a period of 15 years
from such termination.

(f) Should Employee’s employment be terminated by Company pursuant to Paragraph
12(b) (iii), (iv), (v), (vii) or (viii), Company will pay Employee a severance
equal to the greater of: (i) an amount equal to 300% of his yearly salary or
(ii) an amount equal to 150% of his monthly salary for the number of months
remaining in the Term so long as Employee timely executes (without revoking) a
Waiver and Release Agreement in substantially the form attached hereto as
Exhibit B (which in no case shall be any less favorable to Employee than the one
attached hereto in Exhibit B). The amount in severance to be paid shall be paid
out in equal installments over, in the case of (i) above, twenty four months
and, in the case of (ii) above, the number of months remaining in the Term
according to normal biweekly pay periods and subject to normal tax withholding.
If he does not accept the terms of the Waiver and Release Agreement

 

10



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

(which in no case shall be any less favorable to Employee than the one attached
hereto as Exhibit B) within the time period specified therein (which in no event
shall be later than 45 days after the date such agreement is offered to him), he
will be entitled to nothing more than all arrearages of salary, accrued vacation
time, and expenses up to and including the date of termination. For purposes of
Sections 12(f) and 13, “Term” shall be defined as a forty-eight (48) month
period beginning on March 16, 2007.

(g) Should Employee’s employment be terminated by Company or Employee pursuant
to Paragraph 12(b)(iii), (iv), (v), (vii) or (viii) or Paragraph (13) prior to
the fourth anniversary of the Agreement Effective Date, the Company will pay for
Employee’s moving expenses from Tulsa, Oklahoma back to Houston, Texas or
equivalent, in accordance with the Company’s standard moving policy, which is
attached hereto as Exhibit A. Company and Employee agree that the provision in
Section 2.5 of the moving policy which allows the Company to exclude homes with
more than five acres from the Managed Relocation Service Program shall not apply
to Employee.

13. Change of Control. In the event of a Change of Control of the Company and
during the one-year period immediately following any Change of Control, should
Employee’s employment be terminated by Company pursuant to Paragraph 12(b)
(iii), (iv), (v), (vii) or (viii) or (ii) the Employee terminates his employment
for Good Reason, Company will pay Employee a severance equal to the greater of:
(a) an amount equal to 300% of his yearly salary or (b) an amount equal to 150%
of his monthly salary for the number of months remaining in the Term so long as
Employee timely executes (without revoking) a Waiver and Release Agreement in
substantially the form attached hereto as Exhibit B (which in no case shall be
less favorable to Employee). The amount in severance to be paid shall be paid
out in equal installments over, in the case of (a) above, twenty four months
and, in the case of (b) above, the number of months remaining in the Term
according to normal biweekly pay periods and subject to normal tax withholding.
If he does not accept the terms of the Waiver and Release Agreement (which in no
case shall be less favorable to Employee than the one attached hereto as Exhibit
B) within the time period specified therein (which in no event shall be later
than 45 days after the date such agreement is offered to him), he will be
entitled to nothing more than all arrearages of salary, accrued vacation time,
and expenses up to and including the date of termination.

(a) Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Employee’s employment with the Company is terminated
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Employee that such termination of employment (i) was at the
request of a third party who has

 

11



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

taken steps reasonably calculated to effect the Change of Control or
(ii) otherwise arose in connection with or anticipation of the Change of
Control, then for all purposes of this Agreement, the “Change of Control” shall
be deemed to have occurred on the date immediately prior to the date of such
termination of employment.

(b) As used in this Agreement, the terms set forth below shall have the
following respective meanings:

(i) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act, as in effect on the
Agreement Effective Date.

(ii) “Agreement Effective Date” shall mean March 16, 2007.

(iii) “Associate” shall mean, with reference to any Person, (a) any corporation,
firm, partnership, association, unincorporated organization or other entity
(other than the Company or a subsidiary of the Company) of which such Person is
an officer or general partner (or officer or general partner of a general
partner) or is, directly or indirectly, the Beneficial Owner of 10% or more of
any class of equity securities, (b) any trust or other estate in which such
Person has a substantial beneficial interest or as to which such Person serves
as trustee or in a similar fiduciary capacity and (c) any relative or spouse of
such Person, or any relative of such spouse, who has the same home as such
Person.

(iv) “Beneficial Owner” shall mean, with reference to any securities, any Person
if:

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
Agreement Effective Date) such securities or otherwise has the right to vote or
dispose of such securities, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (a) as a result of an agreement, arrangement or
understanding to vote such security if such agreement,

 

12



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

arrangement or understanding: (i) arises solely from a revocable proxy or
consent given in response to a public (i.e., not including a solicitation
exempted by Rule 14a-2(b)(2) of the General Rules and Regulations under the
Exchange Act) proxy or consent solicitation made pursuant to, and in accordance
with, the applicable provisions of the General Rules and Regulations under the
Exchange Act and (ii) is not then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report);

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
stockholder list, to call a stockholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

 

13



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

(v) “Change of Control” shall mean any of the following:

(a) any Person (other than an Exempt Person) or Group (other than a Group
comprised entirely of Exempt Persons) shall become the Beneficial Owner of 30%
or more of the shares of Common Stock then outstanding or 30% or more of the
combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person or Group shall become a
Beneficial Owner of 30% or more of the shares of Common Stock or 30% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (i) an Exempt Transaction or (ii) an acquisition by a Person or Group
directly from the Company;

(b) individuals who, as of the Agreement Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Agreement Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that there shall be excluded, for this purpose, any such
individual whose initial assumption of office occurs as a result of any actual
or threatened election contest that is subject to the provisions of Rule 14a-11
under the Exchange Act;

(c) approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (i) more than 50% of the then outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the then outstanding Voting Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
outstanding Common Stock and (ii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or initial action by the Board providing for
such reorganization, merger or consolidation; or

 

14



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

(d) approval by the shareholders of the Company of (i) a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a subsidiary of the
Company or a corporation with respect to which, following such sale or other
disposition, all of the requirements of clauses (ii)(A) and (B) of this
subsection (d) are satisfied, or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a subsidiary of
the Company or a corporation, with respect to which, following such sale or
other disposition, (A) more than 50% of the then outstanding shares of common
stock of such corporation and the combined voting power of the Voting Stock of
such corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock and (B) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or initial action of the Board providing for such sale or other
disposition of assets of the Company.

(vi) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(vii) “Exempt Person” shall mean the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.

(viii) “Exempt Rights” shall mean any rights to purchase shares of Common Stock
or other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock) except upon the occurrence of a contingency,
whether such rights exist as of the Agreement Effective Date or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

 

15



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

(ix) “Exempt Transaction” shall mean an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1 % or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1 % or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.

(x) “Good Reason” shall mean:

(a) the assignment to the Employee of any duties materially inconsistent in any
respect with the Employee’s position (including status, offices, titles,
Syntroleum Board seat including a Board seat in the event of a Change of
Control, reporting requirements, etc), authority, duties or responsibilities as
contemplated by Paragraph 1 of this Agreement, or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Employee or;

(b) any material failure by the Company to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Employee or;

(c) the Company’s requiring the Employee to be based at any office outside the
Tulsa metropolitan area (actual or constructive) or;

(d) any purported termination by the Company of the Employee’s employment
(actual or constructive) otherwise than as expressly permitted by this
Agreement; or

(e) any failure to reeled Employee as a member of the Board of Directors.

 

16



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

(xi) “Group” shall mean any group within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act.

(xii) “Person” shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.

(xiii) “Voting Stock” shall mean, with respect to a corporation, all securities
of such corporation of any class or series that are entitled to vote generally
in the election of directors of such corporation (excluding any class or series
that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).

14. Resignation Upon Termination. In the event of termination of this Agreement
other than for death, Employee agrees to resign from all positions held in the
Company, including without limitation any position as a director, officer,
agent, trustee or consultant of the Company or any affiliate of the Company.

15. Obligations Unconditional. The obligations of the parties under this
Agreement are unconditional and do not depend upon the performance of any
agreements, duties, obligations, or terms outside this Agreement.

16. Waiver. A party’s failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect the validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party or any other party.

17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA, UNITED STATES OF AMERICA,
WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF. The Company and Employee
expressly and irrevocably consent and submit to the nonexclusive jurisdiction of
any state or federal court sitting in Tulsa County, Oklahoma and agree that, to
the fullest extent allowed by law, such Oklahoma state or federal courts shall
have jurisdiction over any action, suit or proceeding arising out of or relating
to this Agreement. The Company and Employee each irrevocably waive, to the
fullest extent allowed by law, any objection either of them may have to the
laying of venue of any such suit, action or proceeding brought in any state or
federal court sitting in Tulsa County, Oklahoma based upon a claim that such
court is inconvenient or otherwise an objectionable forum. Any process in any

 

17



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

action, suit or proceeding arising out of or relating to this Agreement may,
among other methods, be served upon the Company or Employee by delivering it or
mailing it to their respective addresses set forth herein. Any such delivery or
mail service shall be deemed to have the same force and effect as personal
service in the State of Oklahoma.

18. Severability. If for any reason any paragraph, term or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
or unenforceability shall not affect any other provision hereof, and this
Agreement shall be construed and enforced as if such provision had not been
included herein and all other valid provisions herein shall remain in full force
and effect. If for any reason the restrictions and covenants contained herein
are held to cover a geographical area or be for a length of time which is
unreasonable or unenforceable, or in any other way are construed to be too broad
or to any extent invalid, then to the extent the same are or would be valid or
enforceable under applicable law, any court of competent jurisdiction shall
construe and interpret or reform this Agreement to provide for a covenant having
the maximum area, time or other provisions (not greater than those contained
herein) as shall be valid and enforceable under such applicable law.

19. Jurisdiction. The Company and Employee intend to and hereby confer
jurisdiction to enforce the provisions of this Agreement and any restrictive
covenants contained herein upon the courts of any jurisdiction within the
geographical scope of such covenants. If the courts of any one or more of such
jurisdictions hold the provisions of this Agreement or any of the restrictive
covenants contained herein unenforceable by reason of the breadth of such scope
or otherwise, it is the intention of the Company and Employee that such
determination not bar or in any way affect the Company’s right to the relief
provided herein in the courts of any other jurisdiction within the geographical
scope of such covenants, as to breaches of such covenants, such covenants as
they relate to each jurisdiction being, for this purpose, severable into diverse
and independent covenants.

20. Notice. Any and all notices required or permitted herein shall be deemed
delivered if delivered personally or if mailed by registered or certified mail
to the Company at its principal place of business and to Employee at the address
hereinafter set forth following Employee’s signature, or at such other address
or addresses as either party may hereafter designate in writing to the other.

21. Amendments. This Agreement may be amended at any time by mutual consent of
the parties hereto, with any such amendment to be invalid unless in writing,
signed by the Company and Employee.

 

18



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

22. Burden and Benefit. This Agreement, together with any amendments hereto,
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, assigns, heirs and personal representatives. The
Company may, with the Employees written approval (which shall not be
unreasonably withheld), assign this Agreement or its rights hereunder to any
parent, affiliate, shareholder, or successor of the Company, or to any person or
entity which purchases substantially all of the assets of the Company. Employee
may not transfer or assign this Agreement or any of Employee’s rights or
obligations under this Agreement.

23. References to Gender and Number Terms. In construing this Agreement,
feminine or number pronouns shall be substituted for those masculine in form and
vice versa, and plural terms shall be substituted for singular and singular for
plural in any place which the context so requires.

24. Headings. The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement.

25. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties relating to the subject matter hereof, and
supersedes all prior agreements with respect to the subject matter hereof,
including the Prior Agreement.

26. Additional Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that the Employee shall
become entitled to payments and/or benefits provided by this Agreement or any
other amounts in the “nature of compensation” (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company or
any affiliate, any person whose actions result in a change of ownership or
effective control of the Company covered by Section 280G(b )(2) of the Code or
any person affiliated with the Company or such person) as a result of such
change in ownership or effective control of the Company (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Employee with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Employee shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Employee of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Employee retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

19



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

(a) All determinations required to be made under this paragraph 6, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally or regionally recognized accounting firm (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Employee within 15 business days of the receipt of notice
from the Employee that there has been a Payment, or such earlier time as is
requested by the Company. The Accounting Firm shall be jointly selected by the
Company and the Employee and shall not, during the two years preceding the date
of its selection, have acted in any way on behalf of the Company or its
affiliated companies. All fees and expenses of the Accounting Finn shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 28, shall be paid by the Company to the Employee within five
(5) days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Employee, it
shall furnish the Employee with a written opinion, based upon “substantial
authority” (within the meaning of Section 6230 of the Code), that failure to
report the Excise Tax on the Employee’s applicable federal income tax return
would not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee, absent manifest error. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that Employee thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has.
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Employee.

27. Compliance With Section 409A. Notwithstanding anything to the contrary
herein, if any of the benefits payable pursuant to this Agreement shall be
deemed to constitute nonqualified deferred compensation, within the meaning of
Section 409A of the Internal Revenue Code, then the payment of such benefits
shall be delayed until the earliest date on which such benefits can be paid
without subjecting the Employee to the payment of any interest or tax penalty
which may be imposed under Section 409A of the Internal Revenue Code, but in no
event later than six months and five days after the Employee’s separation from
service, within the meaning of Section 409A.

[next page is signature page]

 

20



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the date and year first above written.

 

  COMPANY:   SYNTROLEUM CORPORATION By:   LOGO [g45316img001.jpg]  

Richard L. Edmonson, Sr. Vice President and

General Counsel

  Syntroleum Corporation.   4322 South 49th West Avenue   Tulsa, Oklahoma 74107
  EMPLOYEE: By:   LOGO [g45316img002.jpg]   Edward G. Roth

 

21



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

Exhibit A

Moving Policy

 

22



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

PERSONNEL AND POLICY BULLETIN NO. 6

PROCEDURE FOR EMPLOYEE RELOCATION

 

1. POLICY

To establish control and document the procedural aspects and policy
considerations associated with the activities and functions involved in the
relocation of employees at the Company’s request. The intent of this policy is
for the Company to cover actual costs of an employee’s relocation including the
transaction costs of selling and buying a home or dispensing of a lease on a
primary residence. The intent is not to cover a loss due to investment risk
associated with home ownership. This policy provides flexibility for the
employee to either (a) proceed to the new work location on single status in
advance of the sale of an existing home prior to purchasing a new home; or
(b) overlap the sale and purchase of both homes through a bridge loan or an
equity advance, and a limited level of duplicate mortgage protection. The
Company is under no obligation to grant the provisions of this policy in all
situations. The Company reserves the right to interpret and amend this policy at
anytime.

 

2. MOVING AND RELOCATION EXPENSES

 

  2.1 Qualified

For income tax purposes qualified moving expenses are excludable from gross
income and wages of the employee to the extent the expenses are paid directly by
Syntroleum or reimbursed to the employee. Moving expense reimbursement is not
excludable from income if the employee deducted the expense in a prior tax year.
Qualified moving expenses not paid by Syntroleum are deductible in computing
adjusted gross income.

To qualify as a deductible moving expense, the employee’s new work location must
be at least 50 miles farther from his former residence than was his old work
location and he must be a full-time employee at the new location for at least 39
weeks in the 12 month period immediately following his start of work at the new
location. The Payroll Department will notify the employee on or before
January 31 of the following year of amounts paid and how they are to be reported
for tax purposes.

The description of tax deductions generally describes the tax laws in effect as
of this revision of the policy. If there is any doubt as to the deductibility of
a moving expense the employee should consult

 

6-1



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

a personal tax accountant or tax guides furnished by the federal government to
insure there have been no changes in the law since the publication of this
policy.

Qualified moving expenses will be paid as follows:

 

  •  

IRS qualified moving expenses will be paid as expended. This would include items
such as: storage, movers/moving companies, mileage, and hotel accommodations
during move.

 

  2.1.1 Household Move

The Human Resources should be contacted once the time and location of the move
are known by the employee. At that time, the employee will be provided with a
list of moving companies with whom the company has negotiated agreements. After
choosing a moving company from this list, it will be the employee’s
responsibility to notify Human Resources of the choice and to coordinate the
packing and delivery of their household items directly with the moving company.
Arrangements have been made with these moving companies to bill Syntroleum
directly. The Company will assume responsibility for reasonable charges for the
following normal and customary items:

 

  •  

Packing, shipping, and unpacking of normal household goods and personal effects,
pick-up of moving boxes and crating (including disassemble and packing of pool
table). The employee should elect to have “no deductible” apply to the moving
contract.

 

  •  

Disconnecting and connecting of appliances or any other article requiring
special servicing for safe transportation.

 

  •  

Insurance for loss or damage to household goods and personal effects during
packing, while in transit and during unpacking.

 

  •  

Storage in transit for not more than sixty (60) days of household goods and
personal effects.

 

  •  

Extra cars, boats, trailers and recreational vehicles.

 

6-2



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

  2.1.2 Transportation To New Location, Final Trip

Travel by personal car to the new location will be reimbursed at the prevailing
Syntroleum cents per mile rate. The cost of parking fees, ferries and bridge or
road tolls, plus necessary meals and lodging en route, will also be reimbursed.
Cost of automobile collision, comprehensive, theft and liability insurance, if
desired, will be borne by the employee. Travel will be by the shortest, most
direct route with travel per day to be at least 350 miles. Mileage, or
comparable shipping charges, will be paid for only two personal cars. The
Company will not reimburse for both public transportation and mileage expense if
your personal car is driven by someone other than an immediate family member,
except in the case where the employee is already working at the new location and
would be required to fly home in order to drive his second car to the new
location.

If necessary, the Company will reimburse the employee for one-way coach airfare
tickets to the new residence for the employee, spouse, and dependent children
living at home. Travel should be the shortest and most direct available route.

 

  2.2 Non-Qualified

Up to $5,000 (to which required tax withholding will apply) of non-qualified
moving/relocation expenses will be paid in addition to the above expenses. In
addition, Syntroleum will provide an approximate gross-up on the eligible
non-qualified expenses to minimize the impact of federal, FICA and state taxes.
The approximate gross up is not intended to be in the exact amount of the
employee’s tax liability resulting from the reimbursement of any non qualified
moving/relocation expenses under this section. Instead, pursuant to this policy,
Syntroleum will provide the employee a single payment, applicable to the year in
which the tax liability was incurred, equivalent to any additional FICA tax due,
plus additional federal and Oklahoma state income taxes, assuming maximum rates
apply.

The use of this allowance is at the employee’s discretion. Examples of
appropriate uses are as follows:

 

  •  

Temporary living expenses (i.e. apartment, utilities, phones, etc.)

 

6-3



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

  •  

Trips home during relocation (all trips should be arranged through the company
travel agency)

 

  •  

Rental car needed during relocation

 

  •  

Other expenses that the employee deems appropriate.

These expenses should be submitted on a separate expense report from your
qualified moving expenses and submitted as indicated above.

 

  2.3 Breaking Lease

The Company will reimburse the employee for the actual cost of breaking a lease
on the employee’s primary residence at the original location. The reimbursement
will not exceed the amount for six month’s lease payments.

 

  2.4 House Hunting Trip

Syntroleum will reimburse actual and reasonable travel and lodging expenses for
a maximum of 5 days/4 nights for the employee and spouse as follows:

 

  •  

Round trip coach air fare

 

  •  

Reasonable and customary hotel costs

 

  •  

Rental Car or mileage reimbursement at the current IRS mileage rate if employee
drives personal automobile

 

  •  

Actual meal expenses up to $50 per person a day – original receipts required

 

  2.5 Sale of Current Home Through Managed Relocation Service Program

Syntroleum will aid in the sale of an employee’s primary residence by paying for
the standard real estate commissions and closing costs through the relocation
company’s managed relocation service program. When the sale of the home is
accomplished through the

 

6-4



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

managed relocation service program, the transaction is considered as
non-reportable to the IRS and a cost of doing business for Syntroleum.

If an employee who is eligible for the managed relocation service program
declines to participate, and subsequently sells the home independently, the
relocation company will reimburse the same standard real estate commissions and
closing costs. This reimbursement creates taxable income to the employee that
will NOT be grossed up. Taxes will be withheld from applicable reimbursement
from the relocation company.

Syntroleum reserves the right to exclude custom built or unique homes from this
program when features of the home or property have a significant adverse impact
on the ability to resell the home.

Exclusions (not a finite list):

 

  •  

Income-producing properties

 

  •  

Homes with property exceeding five acres

 

  •  

Mobile homes

 

  •  

Modular homes

 

  •  

Geodesic-dome homes

 

  •  

Homes beneath ground level (earth berm homes)

 

  •  

Houseboats

 

  •  

Homes located on hazardous substances or that have hazardous conditions present

 

  •  

Dual occupancy residences

 

  •  

Multi-family dwellings

 

  2.5.1 Listing the Home

Employees should NOT speak with an agent or list their home for sale until after
speaking with the Relocation Consultant in order to qualify for this program.

Employees are required to use an agent that has been qualified by the relocation
company. The employee is free to select the broker for the sale, as long as they
have been qualified by the relocation company.

The Relocation Consultant will provide the employee with a list of qualified
brokers. Together, the Relocation Consultant and employee will select two
brokers to complete market analysis reports based on comparable

 

6-5



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

sales and other market-based information. One of the two brokers can be the
employee’s broker.

Secondly, the Relocation Consultant will, on behalf of Syntroleum, order the
inspection outlined in Sec. 2.5.2.

Thirdly, the Relocation Consultant will, on behalf of Syntroleum, arrange for
two independent appraisals for the purposes of (a) setting, in conjunction with
the two market analysis reports, a listing price, and (b) calculating the amount
of available equity from the existing home for the bridge loan under
Section 2.5.7.

The Relocation Consultant will work with the Employee, using two market analysis
reports, the inspection report, and the appraisal, to enable the employee set a
target price to be included in the listing for sale. (See Section 2.5.3)

 

  2.5.2 Inspections

The relocation company will order a general home inspection, wood destroying
insect inspection, and a radon warranty plan. The Radon Plan will cover the
costs of remediation should a buyer’s radon inspection reveal radon levels above
the acceptable level.

Other inspections may be required on items such as underground oil tanks, septic
systems, wells, heating and air-conditioning systems, roofs, pools/spas or
hazardous materials.

The Relocation Consultant will review the inspection reports with the employee
as well as send copies to the listing agent for proper disclosure to potential
buyers.

Any repairs required are the responsibility of the employee and can either be
completed and receipts provided to the relocation company or the employee can
obtain legitimate bids and have the repair amounts deducted from their equity.

Environmental repairs’ such as asbestos cannot be made by the relocation company
or deducted from the equity.

 

6-6



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

  2.5.3 Managed Relocation Service Program Offer

The employee should NOT accept any money from a potential buyer or initial or
sign any counters or contracts for the sale of the house.

The Relocation Consultant will stay involved throughout the negotiation process
until an acceptable offer is received and all appropriate documentation and
buyer qualifications are obtained. The sales price and conditions for the sale
of the home are subject to approval by the relocation company. The sale must
close within 60 days and must not have any unusual contingencies, such as the
sale of another home.

Once the offer is validated, not to exceed three business days after receipt by
the Relocation Consultant, the Relocation Consultant will forward a Contract of
Sale to the employee for notarized signature by all parties listed on title and
will purchase the home from the employee.

Once the Contract of Sale with the employee is executed, the Relocation
Consultant will sign the offer with the buyer.

If the offer is signed within 30 days with the approved broker, the company will
reward the employee with a bonus of 1% of the final sales price. This payment
will be made to the employee following verification of the closing.

Syntroleum will not pay for any buyer’s closing costs, repairs, decorating
allowances, or any other incentives the employee may have negotiated to attract
the buyer. Such expenses will be deducted from the employee’s sales price to
create a “net” sales price to the employee.

 

  2.5.4 Closing the Managed Relocation Service Sale

The relocation company will close the sale with the employee and calculate and
fund all equity due to the employee based on the pro-rate date. (The prorate
date is either the vacate date or the date of execution of the managed
relocation service program Offer, whichever is later.)

 

6-7



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

The Relocation Consultant will arrange to have the funds sent via check or wire
made payable to all parties listed on the title.

Expense items such as mortgage payments and taxes will remain the responsibility
of the employee until the sale is closed.

Once the sale has “closed” with the employee and the home is vacated, the
relocation company will begin paying the mortgage, taxes, homeowner’s
association dues, insurance through their multi-risk policy, maintenance, and
utilities on the property. The relocation company will bill Syntroleum for these
expenses.

The employee may retain possession of the residence through the date that the
outside sale is scheduled to close between the relocation company and the buyer.
During this period it is the employee’s responsibility to cooperate fully with
the relocation company in granting access to the buyer for inspections,
appraisals, etc. as well as continue to be responsible for costs of utilities,
maintenance, and general upkeep.

 

  2.5.5 When a Sale Falls Through

If after the employee’s home has been purchased by the relocation company
through an executed managed relocation service program Contract of Sale, the
buyer fails to consummate the sale, the home is the responsibility of Syntroleum
and will be re-marketed until a sale can be obtained.

If the relocation company has not executed the managed relocation service
program Contract of Sale, then Syntroleum has not purchased the home and the
employee will continue to market the house until a buyer is found.

 

  2.5.6 Equity Advance

Once a buyer has been found and the offer has been validated by the relocation
company, the employee may request up to 95% of the full equity (expressly for
the purpose of closing on the new home purchase) not to exceed the amount
required for the down payment on the new home.

 

6-8



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

To receive the equity advance, the employee must furnish evidence of the pending
closing date for the purchase of a new home.

The requested equity will be released after the relocation company has received
a clear title search, a fully executed deed package, and the managed relocation
service program Offer package from the employee.

The final equity will be paid when (1) the home has been vacated and (2) an
inspection of the property has been conducted by the listing broker.

Negative equity exists when the amount of indebtedness in selling the home
exceeds the sales price. Negative equity must be paid in full by the employee
before the relocation company will take over responsibility of the maintenance
of the home.

 

  2.5.7 Cash Advance

An advance may be used to secure up to $5,000 deposit money which is tendered
with your purchase offer for your new home. Cash advances for moving expenses
must be approved through Human Resources. Cash advances will be recorded as an
employee receivable on the Company’s books. All temporary cash advances for
moving expenses must be cleared with the company within 90 days after your
household goods are delivered to your new location.

 

  2.5.8 Bridging Loan

If the employee desires to execute a contract for purchase of a home at the new
location prior to receiving a contract on the home at the original location,
then the employee may request a Bridging Loan from Syntroleum expressly for the
purpose of closing on the new home purchase.

This Bridging Loan shall be the lesser of (a) the amount required for the down
payment on the new home, (b) 75% of the estimated equity in the original home,
based on the average of the two appraisals in section 2.5.1, or (c)

 

6-9



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

$100,000. The term of the loan shall be the lesser of (a) the closing date on
the sale of the original home or (b) one year from the date of the Bridging
Loan.

The employee will be required to sign a Promissory Note with Syntroleum and will
have full responsibility for repayment of the loan whether or not the sale of
the original location home is closed.

Syntroleum will make available appropriate documents for the lenders of the home
at the new location for purposes of qualifying the employee for loan approval

 

  2.5.9 Duplicate Mortgage Payments

If the employee’s property is vacated and still up for sale, Syntroleum will
cover the lower of the old or new location mortgage interest (but not mortgage
principal), taxes, and insurance premiums for up to three months.

The reimbursement of the duplicate mortgage payment is a taxable expense and
will NOT be grossed-up to cover tax liability. Applicable taxes will be withheld
at the issuance of reimbursement.

 

  2.5.10 Homes That Do Not Qualify For The Managed Relocation Service Program

The relocation company will provide marketing assistance services and closing
services for homes that are excluded from the managed relocation service program
as determined by Syntroleum’s Human Resources Department.

Employees should NOT speak with an agent or list their home for sale until after
speaking with the Relocation Consultant in order to qualify for this program.

Syntroleum will pay or reimburse all standard and reasonable seller’s closing
costs and real estate commission as determined by the relocation company and
will gross-up taxes to cover any liability associated with the sale of the old
residence in such cases.

 

6-10



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

  2.6 Closing Costs On New Home Purchase

The employee will be provided a list of preferred agents to select from and
should not speak with any agents without speaking to their Relocation
Consultant. Failure to utilize an approved broker will result in forfeiture of
purchaser’s closing costs benefit.

Syntroleum will pay a 1% loan origination fee and all reasonable and standard
closing costs as determined by the relocation company. This does not cover home
warranties, discount points, inspections unless required by the lender, or
owner’s title policies that are not typically paid by a buyer.

If the employee utilizes the relocation company’s mortgage assistance services,
allowable purchase closing costs will be billed directly to the relocation
company.

If the employee does not use the relocation company’s mortgage assistance
services, the expenses should be submitted to the relocation company on a
relocation expense report for reimbursement after closing.

 

  2.7 Tax Implications

 

  •  

All qualified moving expenses are tax exempt.

 

  •  

All non-qualified moving expenses are taxed for employment taxes.

 

  •  

The employee will be notified at the time of payment if taxes are being
withheld.

 

  •  

All taxes will be withheld according to the time the benefit is received.

 

  2.8 Reporting Requirements

This policy is subject to Syntroleum’s Policy and Procedure Bulletin No. 5,
“Reporting Requirements for Reimbursement of Employee Travel, Entertainment, and
other Business Expenses”. That policy describes certain procedural requirements
and rules for substantiation. Moving expenses should be submitted on a standard
expense report. Relocation expenses incurred under this policy

 

6-11



--------------------------------------------------------------------------------

Syntroleum Corporation

Personnel and Policies Manual

 

should be forwarded to the Manager, Human Resources Department for approval.

 

  2.9 Ineligible Expenses

Only expenses directly incurred as a result of the employee relocation are
considered eligible under this policy. It is not possible to provide a composite
list of eligible or ineligible expenses but it is expected that good judgement
and common sense dictate the use of this policy.

The Company will not incur any liability for or make any reimbursement for the
loss or death of pets or loss of household plants. Further, the Company assumes
no liability for any loss, damage, theft, wear and tear to any household goods
or personal property as a result of the relocation. It is the employee’s
responsibility to ensure that all items of value are adequately insured.

 

  2.10 Time Limits

All provisions of this policy expire one year from the effective date of
relocation. The employee must be in the employ of Syntroleum at the time the
expense is incurred.

 

6-12



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

Exhibit B

Form of Waiver and Release

SYNTROLEUM CORPORATION

WAIVER AND RELEASE

Syntroleum Corporation has offered to pay me certain severance benefits (the
“Benefits”) under my Employment Agreement with Syntroleum Corporation, dated as
of March     , 2007 (the “Employment Agreement”), which Employment Agreement
includes benefits to which I am not otherwise entitled under Oklahoma law. These
Benefits were offered to me in exchange for my agreement, among other things, to
waive all of my claims against and release Syntroleum Corporation and its
predecessors, successors and assigns (collectively referred to as the
“Company”), all of the affiliates (including parents and subsidiaries) of the
Company (collectively referred to as the “Affiliates”) and the Company’s and
Affiliates’ directors and officers, employees and agents, insurers, employee
benefit plans and the fiduciaries and agents of said plans (collectively, with
the Company and Affiliates, referred to as the “Corporate Group”) from any and
all claims, demands, actions, liabilities and damages arising out of or relating
in any way to my employment with or separation from the Company or the
Affiliates; provided, however, that this Waiver and Release shall not apply to
any claim or cause of action to enforce or interpret any provision contained in
the Employment Agreement or my Indemnification Agreement dated                 
that may arise after the date this Waiver and Release is executed. I have read
this Waiver and Release[, the attached demographic information] and the
Employment Agreement, including the attachments thereto (all of which I received
together and which, together, are referred to herein as the “Employment
Agreement Materials”) and they are incorporated herein by reference. I choose to
accept this offer.

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for Benefits, I must sign (and return to Richard L. Edmonson, Senior
Vice President and General Counsel) this Waiver and Release before 5 p.m. on
[date]. I acknowledge that I have been given sufficient time to consider whether
to sign the Employment Agreement and whether to execute this Waiver and Release.

In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or separation from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from the Company or the Affiliates, except to the
extent that my rights are vested under the terms of employee benefit plans
sponsored by the Company or the Affiliates and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. ss 5851; the Workers Adjustment and Retraining

 

23



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

Notification Act of 1988; the Pregnancy Discrimination Act of 1978; the Employee
Retirement Income Security Act of 1974, as amended; the Family and Medical Leave
Act of 1993; the Fair Labor Standards Act; the Occupational Safety and Health
Act; claims in connection with workers’ compensation or “whistle blower”
statutes; and/or contract, tort, defamation, slander, wrongful termination or
any other state or federal regulatory, statutory or common law. Further, I
expressly represent that no promise or agreement which is not expressed in the
Employment Agreement Materials has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying on any statement or representation of the
Company, any of the Affiliates or any other member of the Corporate Group or any
of their agents. I agree that this Waiver and Release is valid, fair, adequate
and reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me.

I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Employment Agreement Materials set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group. I understand that for a period of 7 calendar days following the
date that I sign this Waiver and Release, I may revoke my acceptance of the
offer, provided that my written statement of revocation is received on or before
that seventh day by Richard L. Edmonson, Senior Vice President and General
Counsel to Syntroleum Corporation, 4322 South 49th West Avenue, Tulsa, Oklahoma
74107, facsimile number: (918) 592-7979, in which case the Waiver and Release
will not become effective. In the event I revoke my acceptance of this offer,
the Company shall have no obligation to provide me Benefits. I understand that
failure to revoke my acceptance of the offer within 7 calendar days from the
date I sign this Waiver and Release will result in this Waiver and Release being
permanent and irrevocable.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the

 

24



--------------------------------------------------------------------------------

Syntroleum - Employment Agreement

CONFIDENTIAL

 

Company or any other member of the Corporate Group which occur after the date of
the execution of this Waiver and Release.

 

    Executive’s Printed Name     Executive’s Signature     Executive’s Signature
Date

 

25